Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 21, 2019

                                     No. 04-19-00202-CV

                       IN THE INTEREST OF H.E.W.M., A CHILD,

                 From the 451st Judicial District Court, Kendall County, Texas
                                 Trial Court No. 16-443CCL
                         Honorable Kirsten Cohoon, Judge Presiding


                                        ORDER
        On May 31, 2019, we abated the appeal and remanded the cause to the trial court with
instructions to prepare findings of fact and conclusions of law on or before July 1, 2019. Since
then, the district clerk has filed a supplemental clerk’s record with a copy of the findings and
conclusions. Because the appellate record is complete, we reinstate the appeal and ORDER
appellant to file his brief on or before JULY 22, 2019. Appellee’s brief is due thirty days after
the appellant’s brief is filed.



                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of June, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court